DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on June 1, 2016. It is noted, however, that applicant has not filed a certified copy of the 2016902113 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] recites a related application 16/318,226 which has now been abandoned the paragraph should be updated to indicate the current status of the related application, i.e. now abandoned. 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 10-11 are objected to because of the following informalities:  Claim 10, line 1 should recite – affect—in order to fix an inadvertent typographical error.  Claim 11, line 1 should recite – is adapted—in order to fix an inadvertent typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “an outlet” (line 2) and “an outlet” (lines 4-5) it is unclear whether applicant is claiming the same or a different outlet, clarification is required. Claim 6, line 2 recites “the outlet” it is unclear which outlet (line 2 or lines 4-5) within claim 1 applicant is referring back to, clarification is required. Claim 7, line 2 recites “the outlet” it is unclear which outlet (line 2 or lines 4-5) within claim 1 applicant is referring back to, clarification is required.  Claim 15, line 1 recites “the outlet” it is unclear which outlet (line 2 or lines 4-5) within claim 1 applicant is referring back to, clarification is required. Claim 16 recites the limitation " the impeller" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-16 directly or indirectly depend from claim 1 and are also rejected to for the reasons stated above regarding claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4-5.10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0173693 to Landsberg (Landsberg) (cited by applicant).
In reference to at least claim 1

In reference to at least claim 2
Landsberg disclose wherein the heart valve is a mitral valve  (e.g. it is inherent that the synchronization of the flow with the natural systole and diastole of the heart disclosed would involve synchronizing the rotors to both aorta and mitral valve functions, para. [0052]-[0055], [0106]-[0110]).
In reference to at least claim 4
Landsberg disclose wherein the device causes a pressure differential in the ventricle (e.g. causes pressure differential, para. [0108]-[0109]).
In reference to at least claim 5
Landsberg discloses wherein the pressure differential is adapted to direct a flow of blood towards the aorta (e.g. pressure differential, para. [0108]-[0109] is directed towards the aorta, Fig. 1).
In reference to at least claim 10
Landsberg discloses wherein the device can affect a vortical flow adjacent to the inlet (e.g. centrifugal pumps inherently generate vortex flow at the inlets, para. [0197]).
In reference to at least claim 12

In reference to at least claim 13
Landsberg discloses wherein the drive unit housing is adapted to house a drive unit of the centrifugal pump (e.g. actuator include any electrical motor such as centrifugal pump, para. [0197]).
In reference to at least claim 14
Landsberg discloses wherein the impeller housing comprises an impeller of the centrifugal pump (e.g. actuator include any electrical motor such as centrifugal pump, para. [0197]).
In reference to at least claim 15
Landsberg discloses wherein the outlet is directed towards the apex of the ventricle (e.g. outflow of blood, 14, 17 directed towards apex, Fig. 1). 

Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0243489 to Haddadi (Haddadi) (cited by applicant). 
In reference to at least claim 1
Haddadi teaches a blood flow pump for ventricular assistance which discloses a ventricle assist device (e.g. pump, 1), the device comprising; a device body with a housing (e.g. housing around inlet chamber 3 and casing 2, impeller enclosure 12), an inlet (e.g. inlet chamber 3) and an outlet (e.g. upper portion of casing that includes outlet elements 7 and 8); a centrifugal pump (e.g. centrifugal pump, para. [0033]-[0034], [0039]-[0040], [0077], [0101]) disposed in a portion of the housing; the inlet adapted to allow a flow of blood into the device body housing (e.g. inlet chamber 3, para. [0069]-[0073]) and an outlet adapted to allow the flow of blood from the device body housing (e.g. outlet for outflow of blood, para. [0076], [0082]); and wherein the rotational acceleration of the centrifugal pump is substantially synchronized to at least one of opening a heart value and closing the heart valve (e.g. it is inherent that the synchronization of the flow with the natural systole and diastole of the heart, i.e. the rhythm of the heartbeat, as 
In reference to at least claim 2
Haddadi discloses wherein the heart valve is a mitral valve  (e.g. it is inherent that the synchronization of the flow with the natural systole and diastole of the heart, i.e. the rhythm of the heartbeat, as disclosed would involve synchronizing the rotor to both aorta and mitral valve functions, para. [0047]-[0048], [0133] rotors to both aorta and mitral valve functions, para. [0052]-[0055], [0106]-[0110]).
In reference to at least claim 3
Haddadi discloses wherein an impeller is at least partially positioned in the ventricle (e.g. placed in left ventricle, para. [0135]).
In reference to at least claim 4
Haddadi disclose wherein the device causes a pressure differential in the ventricle (e.g. creates pressure differential, para. [0017], [0082]).
In reference to at least claim 5
Haddadi discloses wherein the pressure differential is adapted to direct a flow of blood towards the aorta (e.g. aligned with aortic valve, para. [0018]). 
In reference to at least claim 6
Haddadi discloses wherein the inlet is disposed relatively perpendicular to the outlet (e.g. inlets or opening 3d in inlet chamber 3 are perpendicular to outlet provided in upper portion of casing that includes outlet elements 7 and 8, Figs. 1-3).
In reference to at least claim 7
Haddadi discloses wherein a relative distance between the inlet and the outlet is at least 10mm (e.g. length of approximately 61.8 mm, para. [0067], less than 100mm para. [0096]).
In reference to at least claim 8
Haddadi discloses wherein an upper end of the housing is conically tapered to the inlet (e.g. conical shape, para. [0029], [0085]).
In reference to at least claim 10
Haddadi discloses wherein the device can affect a vortical flow adjacent to the inlet (e.g. avoids vortices, para. [0039], [0082]).
In reference to at least claim 11
Haddadi discloses wherein the device is adapted to eject a laminar flow of fluid (e.g. laminar flow, para. [0073], [0084], [0097])
In reference to at least claim 12
Haddadi discloses wherein the housing comprises an impeller housing and a drive unit housing (e.g. housing may comprise an impeller housing 2/12 and motor “drive unit” housing, para. [0092]).
In reference to at least claim 13
Haddadi discloses wherein the drive unit housing is adapted to house a drive unit of the centrifugal pump (e.g. centrifugal pump, para. [0033]-[0034], [0039]-[0040], [0077], [0101])
In reference to at least claim 14
Haddadi discloses wherein the impeller housing comprises an impeller of the centrifugal pump (e.g. centrifugal pump, para. [0033]-[0034], [0039]-[0040], [0077], [0101]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0243489 to Haddadi (Haddadi) in view of US 2014/0005466 to Crosby et al. (Crosby) (cited by applicant).
In reference to at least claim 9

Crosby teaches implantable medical devices which discloses that active implantable medical devices such as left ventricular assist devices generally include implanted components that includes at least one battery (e.g. battery 3, Figs. 1-2, para. [0002], [0023], [0025], [0027], [0029]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Haddadi to include placing the battery within the housing in order to yield the predictable result of providing a single space for all the components of the device reducing the manufacturing cost and the bulky and cumbersome nature related to having multiple components each in their own housing and aiding in increasing system reliability.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0243489 to Haddadi (Haddadi) in view of US 2013/0338559 to Franano et al. (Franano) (cited by applicant). 
In reference to at least claim 16
Haddadi teaches a device according to claim 1 but does not explicitly teach the impeller comprising a radiopaque marker. It was well known in the art before the effective filing date of the invention to include radiopaque elements/markers on areas of a device in which a user wishes to be visible under fluoroscopy to aid in proper positioning of the device as evidence by Franco (e.g. radiopaque markers on inflow/outflow conduits to aid in visualization for proper positioning of the device, para. [0165]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Haddadi to include radiopaque markers on the impeller in order to yield the predictable result of allowing visualization of the impeller under fluoroscopy to ensure that it is properly positioned within the patient. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0184224 to Garrigue which teaches a self-contained heart pump and method implemented in such a pump which discloses a blood pump with an impeller located within the ventricle. US 2016/0000983 to Mohl et al. which teaches a ventricular assist device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.